United States Court of Appeals
                     For the First Circuit


No. 18-2026

                         ARNULFO PEREZ,

                          Petitioner,

                               v.

                        WILLIAM P. BARR,
                UNITED STATES ATTORNEY GENERAL,

                          Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                             Before

                      Howard, Chief Judge,
              Thompson and Barron, Circuit Judges.


     Carlos E. Estrada, Ashley M. Barkoudah, and Estrada Law
Office, on brief for petitioner.
     Joseph H. Hunt, Assistant Attorney General, Civil Division,
Kiley Kane, Senior Litigation Counsel, Office of Immigration
Litigation, and Katherine A. Smith, Trial Attorney, Office of
Immigration Litigation, on brief for respondent.



                         June 12, 2019
            BARRON, Circuit Judge.            Arnulfo Perez, a citizen of

Mexico who entered the United States without admission or parole,

petitions   for    review    of   the    denial   of    his    application     for

cancellation of removal under 8 U.S.C. § 1229b(b).               We dismiss the

petition for lack of jurisdiction.

                                        I.

            On April 17, 2012, the Department of Homeland Security

served   Perez    with   a   Notice     to   Appear    and    charged   him   with

removability under 8 U.S.C. § 1182(a)(6)(A)(i).                  Perez conceded

removability but filed an application for cancellation of removal

under 8 U.S.C. § 1229b(b).        Perez claimed in his application that

he had lived in the United States since 1986 and that his removal

would cause undue hardship to his children, who are United States

citizens.

            An Immigration Judge ("IJ") held a hearing on Perez's

application on August 29, 2016.               Perez and his wife, Jennifer

Lavalley, testified at the hearing in support of his application

and submitted numerous documents.             The government, for its part,

also submitted documents.         Those documents showed that Perez had

two prior felony convictions -- one in 1994 for drunk driving and

one in 2000 for assault -- as well as four prior arrests.                      The

documents included a 2006 police report that showed that Perez had

been arrested on charges of, among other things, aggravated assault

and battery for allegedly assaulting Lavalley and a 2012 police


                                      - 2 -
report that showed that Perez had been arrested on charges of,

among other things, assault and attempted murder for allegedly

attempting to strangle Lavalley.

                  On September 6, 2017, the IJ issued a 32-page written

decision denying Perez's application.                    The IJ "assum[ed] arguendo"

that Perez met the statutory requirements for cancellation of

removal, see 8 U.S.C. § 1229b(b)(1), but found "that [Perez] has

not met his burden of proving that he merits this form of relief

as    a    matter       of    discretion."        The   IJ   concluded     that   Perez's

"positive          equities"      --    most    significantly,      hardship      to   his

family            --     "are         outweighed        by    significant         adverse

factors" -- specifically, "his history of physical abuse against

his       wife"    as    well    as    "the    inconsistencies      in    [Perez's]    and

[Lavalley's]            testimony[]       and      [his]     lack    of     remorse     or

rehabilitation."               The IJ also concluded that Perez "failed to

provide adequate evidence to meet his burden of proof" in part

because the Lavalley family, whom both police reports showed "ha[d]

played an important role in fully reporting [Perez's] abusive

behavior to the police," "have been largely absent from these

proceedings."                Perez timely appealed the IJ's denial of his

application for cancellation of removal to the Board of Immigration

Appeals ("BIA").

                  On September 20, 2018, the BIA "adopt[ed] and affirm[ed]

the decision of the Immigration Judge for the reasons stated


                                               - 3 -
therein."       The BIA also rejected Perez's argument that "the

Immigration Judge improperly relied on the police reports as they

are unreliable and their use was fundamentally unfair."                The BIA

concluded that "the evidence is probative, as it is relevant to

the   issue    of    the   respondent's     discretionary   application      for

relief, and its admission is fundamentally fair as the documents

were created by government officials and there is no indication of

bias or that their contents are unreliable."                Perez then filed

this petition for review.

                                      II.

              We lack jurisdiction to review "any judgment regarding

the granting of relief under [8 U.S.C. § 1229b]."                     8 U.S.C.

§ 1252(a)(2)(B)(i); see also Rivera v. Sessions, 903 F.3d 147, 150

(1st Cir. 2018); Cruz-Camey v. Gonzales, 504 F.3d 28, 29 (1st Cir.

2007).   But, although we may not review the discretionary decision

that an applicant does not merit the requested relief, we retain

jurisdiction        with   respect   to   a   denial   of   such    relief   to

"review . . . constitutional claims or questions of law raised

upon a petition for review."          8 U.S.C. § 1252(a)(2)(D); see also

Castro v. Holder, 727 F.3d 125, 128 (1st Cir. 2013); Santana-

Medina v. Holder, 616 F.3d 49, 52 (1st Cir. 2010).                 "[T]o confer

jurisdiction," however, the petitioner's "'claim of constitutional

or legal error must at least be colorable.'"            Rivera, 903 F.3d at




                                     - 4 -
150 (emphasis added) (quoting Ayeni v. Holder, 617 F.3d 67, 71

(1st Cir. 2010)).

          Perez's sole legal claim to us is that the BIA erred in

adopting and affirming the IJ's decision because the IJ "relied

almost exclusively on hearsay police reports in determining that

[Perez] did not warrant a favorable exercise of discretion."                   To

the extent that Perez means to contend that the BIA erred because

the IJ's findings gave too much weight to the police reports and

not enough weight to his and Lavalley's testimony, "well settled

First Circuit precedent" is clear that such a "challenge[] [to] a

determination about the sufficiency of the evidence to meet [the

applicant's]   burden    of    proof"   is   not     a    "colorable   legal   or

constitutional claim."        Fabian-Soriano v. Barr, No. 18-2052, 2019

WL 2314383, at *3 (1st Cir. May 31, 2019) (citing Ayeni, 617 F.3d

at 70-71; Conteh v. Gonzales, 461 F.3d 45, 63 (1st Cir. 2006);

Elysee v. Gonzales, 437 F.3d 221, 223–24 (1st Cir. 2006); Rashad

v. Mukasey, 554 F.3d 1, 5 (1st Cir. 2009)); see also Lima v. Lynch,

826 F.3d 606, 610 (1st Cir. 2016) (finding no colorable claim in

the   applicant's    contention     that      "the       IJ   should   not   have

found . . . police      reports    credible    and       should   instead    have

credited his own testimony").

          To the extent that Perez means to argue that it was

legal error for the BIA to adopt the IJ's findings because the

police reports on which they were based constituted hearsay, that


                                    - 5 -
argument   also    fails    to    raise   a     colorable   claim   under    our

established precedent.        See Arias-Minaya v. Holder, 779 F.3d 49,

54 (1st Cir. 2015) ("[I]n reviewing requests for discretionary

relief, immigration courts may consider police reports even when

they rest largely on hearsay." (citing Henry v. I.N.S., 74 F.3d 1,

6 (1st Cir. 1996))); Matter of Grijalva, 19 I. & N. Dec. 713, 721

(B.I.A. 1988) ("Although . . . police reports here are hearsay in

nature, this does not mean that they are inadmissible in the

respondent's deportation proceedings."); Matter of Velasquez, 19

I. & N. Dec. 377, 380 (B.I.A. 1986) ("[D]ocumentary evidence in

deportation proceedings need not comport with the strict judicial

rules of evidence.").

           Perez does contend that the police reports should not

have been relied upon because they documented arrests that did not

result in convictions, and he points to Sierra-Reyes v. I.N.S.,

585 F.2d 762 (5th Cir. 1978), in support of that contention.                 See

id. at 764 n.3 (noting in dicta that certain "police reports were

not probative of anything and should not have been considered as

'adverse factors'" where the "Petitioner was never prosecuted for

these   alleged     crimes,       apparently     because    the     prosecuting

authorities    decided     that    they   had    insufficient     evidence    to

prosecute").      But, we have "previously held that an immigration

court may generally consider a police report containing hearsay

when making a discretionary immigration decision, even if an arrest


                                     - 6 -
did not result in a charge or conviction, because the report casts

probative light on an alien's character."      Mele v. Lynch, 798 F.3d

30, 32 (1st Cir. 2015) (emphasis added) (citing Henry, 74 F.3d at

6; Arias-Minaya, 779 F.3d at 54).       Here, too, Perez fails to make

out any colorable legal claim.

             Finally, Perez notes, rightly, that an immigration judge

should generally "take[] into account and weigh[]" "the nature of

[the applicant's] contacts [with the criminal justice system] and

the stage to which those proceedings have progressed."      Matter of

Thomas, 21 I. & N. Dec. 20, 24 (B.I.A. 1995).       But, Perez points

to nothing in the record that would indicate that the IJ did not

do so here, such that we could conclude that Perez has made a

colorable claim that it was error for the BIA to have adopted the

IJ's findings.

                                 III.

             For the foregoing reasons, the petition for review is

dismissed.




                                 - 7 -